  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES R. DOWNES,            )
                            )
    Plaintiff,              )
                            )
                            )     CIVIL ACTION NO.
    v.                      )       2:19cv469-MHT
                            )           (WO)
WEXFORD HEALTH SOURCES,     )
INC., et al.,               )
                            )
     Defendants.            )
                          ORDER


    It is ORDERED that plaintiff’s motion for a temporary

restraining order (doc. no. 2) is denied.

    DONE, this the 3rd day of July, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
